Citation Nr: 1222317	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972, and from July 1972 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on April 3, 2007.  A copy of the hearing transcript has been associated with the file.

In October 2007, August 2009, and May 2011, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  After completion of the most recently requested development, the case was returned to the Board for appellate review.


FINDING OF FACT

The Veteran does not have peripheral vascular disease that is attributable to his active military service; nor does the record reflect that arteriosclerosis manifested to a compensable degree within one year of his separation from service.  


CONCLUSION OF LAW

The Veteran does not have peripheral vascular disease that is the result of disease or injury incurred in or aggravated by active military service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through June 2004, March 2006 and November 2007 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The evidence of record includes clinical notes obtained from Barnes-Jewish Hospital and St. Louis Hospital, as directed by the Board in its August 2009 remand.  The Board is thus satisfied there was substantial compliance with its August 2009 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that an opinion as to the etiology of the Veteran's peripheral vascular disease has not been received.  However, as directed by the Board in its May 2011 remand, the Veteran was scheduled for a VA examination; however, he failed to report.  In June 2011, the Veteran was contacted via telephone by a VA staff member to inquire as to the reasons for his failure to report.  It is noted that the "Veteran discontinued the phone call by hanging up.  Veteran did not want to communicate."  

When entitlement to the benefit sought cannot be granted without an examination, and the claimant fails to appear without good cause, an original claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  Here, the Board finds that the Veteran did not show good cause for his failure to report.  In fact, he has presented no information, argument or evidence as to why he did not report.  Although the Veteran has a history of seizures and stroke, neither the Veteran nor his representative has indicated that the Veteran was too incapacitated to report for an examination.  Moreover, the Veteran was afforded an opportunity to provide good cause for his failure to report via telephone in June 2011, but instead he declined to discuss the matter.  

The duties to notify and assist have been met.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic diseases, including arteriosclerosis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  In this case, as will be discussed in greater detail below, the Board finds that the Veteran's arteriosclerotic peripheral vascular disease did not manifest for approximately 5 years after his discharge from service in 1978.  Thus, the presumptive period is not for application here.  

The Veteran contends that his peripheral vascular disease is traceable to his period of active service.  He has pointed to a January 1978 service treatment record (STR) referencing "calf strain [right] leg" as evidence that his peripheral vascular disease first manifested during service.  During his April 2007 hearing, he reported that the symptoms of calf strain, such as pain and tightening of the muscle, particularly during exercise, continued without abating after his discharge.  His brother testified that the Veteran was discharged from service because of circulation problems.  

The Veteran alternatively contends that his peripheral vascular disease is the result of nicotine dependence incurred during service.  Specifically, he notes that cigarettes were provided in his rations during service, and that his subsequent tobacco abuse caused his peripheral vascular disease.  

The STRs do not reflect any reports of, or treatment for, peripheral vascular disease or any other vascular abnormality.  The Veteran was treated for "calf strain" in January 1978; however, the STRs do not contain any further reports of pain, muscle weakness, numbness, or other symptoms indicative of a chronic vascular disease in the lower extremities.  The Veteran's vascular system was noted to be normal on separation examination, and the examination report does not reflect any reports of symptoms affecting the lower extremities.  There is no indication in the available personnel records that the Veteran was discharged as a result of any medical disability, including vascular disease.  

Post-service evidence includes an October 1983 VA examination report in which the Veteran reported "pain posterior lower portion or the right thigh and weakness, particularly with heavy activity" since 1978.  The examination report further notes that the Veteran "mentioned this on his discharge physical, was not found to have any particular pathology, has not had any treatment or evaluation since then.  Claims that there has been no change since then."  The examiner noted the Veteran's reports of weakness and pain in the right thigh, but noted that there were "no abnormalities on examination."  

Records from St. Louis Hospital reflect a history of peripheral vascular disease since 1983, with aortoiliac endartectomy and multiple angioplasty of the iliac vessels.  The records from the initial diagnosis are apparently unavailable.  The Veteran has continued to receive treatment for peripheral vascular disease, with several surgical interventions.  Although the records submitted by the Veteran's private physicians are quite voluminous, none of his treatment providers has commented on the etiology of his peripheral vascular disease; nor is there evidence that the Veteran described any symptoms of peripheral vascular disease during his military service.  

On review, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral vascular disease.  In this case, when weighing the evidence of record, the Board finds compelling the lack of competent evidence etiologically linking his currently diagnosed peripheral vascular disease to service.  In order for a claim to be granted, nexus evidence linking the present disorder to service or to continued symptoms since service is required.  Here, there is no such evidence.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record, such as a finding of normal vascular systems at separation, or the lack of in-service documentation of any complaints of disease.  The Board notes the statements by the Veteran and his brother that the Veteran was discharged as a result of a vascular disorder which affected his fitness to perform; however, the probative value of these statements is outweighed by the negative separation examination and the personnel records which do not reflect that the Veteran was discharged as a result of a medical disability, and in fact show a normal vascular system at discharge.  

The Veteran was scheduled for a VA examination to determine whether there was a nexus to service, including whether the finding of "calf strain" in 1978 and subsequent reports of pain in the lower extremities were early manifestations of peripheral vascular disease.  However, as noted above, the Veteran did not report for his scheduled examination.  Thus, the Board must decide the claim based upon the evidence of record, which weighs against a finding that the Veteran's peripheral vascular disease is related to his military service.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board notes that the Veteran is competent to report the onset and frequency of muscle pain, tightening and weakness.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994)(emphasizing that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge); see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  However, the Veteran is not competent to diagnose peripheral vascular disease, or render an opinion as to its etiology, or to say that the symptoms he had were due to such disease because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of onset of symptoms during service and a continuity of symptomatology from that time are not consistent with the evidence of record.  The January 1978 report of calf pain is the only such report in the STRs; thus, there is no objective evidence of chronicity.  There is no mention of vascular abnormalities on the Veteran's separation examination.  His extremities were reportedly normal.  In addition, the Veteran's reports of the type of pain he experienced during and after service are somewhat inconsistent.  During the course of the claim, he asserted that the pain began in his calf and continued without abating after service, but on VA examination in October 1983, he indicated that the pain he had experienced during service was in his right thigh.  

The Veteran also stated at the October 1983 examination that he had reported his thigh pain during his separation examination, but that he was "not found to have any particular pathology."  The October 1983 examiner also found no evidence of any abnormalities affecting the Veteran's right thigh.  

The Veteran was diagnosed with peripheral vascular disease in 1983, and treated for the disorder since that time.  His private treatment providers have provided a great deal of medical evidence documenting the course of his treatment over many years; however, the Veteran never reported an onset of symptoms during service, and none of his treating physicians has commented as to a possible etiology for the Veteran's disorder.  Although the 1983 diagnosis of peripheral vascular disease occurred in close proximity to the VA examination in October 1983, no abnormalities were observed during that examination; thus, the Board cannot conclude that the reports of muscle pain were indeed early manifestations of peripheral vascular disease.  In addition, the symptoms and findings that prompted the diagnosis of peripheral vascular disease in 1983 are not noted in the evidence of record; thus, the Board cannot determine whether the symptoms reported by the Veteran in 1978 and in October 1983 were similar to his presentation at diagnosis.  After weighing the lay and medical evidence, the Board finds that the lay statements as to in-service incurrence and continuity of symptomatology lacks credibility and is therefore of no probative value.

The Veteran contends that cigarettes were provided to him in his rations during service and that he became addicted to tobacco at that time.  He asserts that his tobacco abuse played a role in the development of his peripheral vascular disease.   However, for claims received by VA after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A.      § 1103; 38 C.F.R. § 3.300(a)(c) (2011).  Such is the case here because the Veteran filed the current claim in May 2004.

The Board is charged with weighing the positive and negative evidence, resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the post-service medical evidence and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive.  

In conclusion, a preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for peripheral vascular disease is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


